DETAILED ACTION
This Final action is responsive to communications: 05/03/2022.
By the present amendment, claims 1, 9, 11, 14 are amended. Claims 10, 13, 21 and 23 are cancelled. Claims 1-9, 11-12, 14-20, and 22 are pending. Claims 1, and 11 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Per MPEP 2141.02 VI prior art must be considered in its entirety. D) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. See ADS for priority date details 12/19/2019.

Applicant is requested to check claim informality, language issues (e.g. antecedent issues, redundant limitation issues, sinuous functional language issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Objections
5. 	Claims 11-12, 14-20, and 22 are objected to because of the following informalities (problems that don’t rise to the level of causing the claim to be indefinite as best understood by examiner). The language of the claim is sinuous and subject to multiple interpretations, the language is objected to. In claim 11, applicant the language associated with  “….wherein after any one of the first common circuit and the second common circuit, the first common circuit and the second common circuit being connected to banks of the first bank group, is activated by the bank group enablement signal and the first and second column control signals to perform a column operation ….any one of the third common circuit and the fourth common circuit, the third common circuit and fourth second common circuit being connected to banks of the second bank group, is activated by the bank group enablement signal and the first and second column control signals to perform the column operation…” is vague and lacks clarity. In the manner limitations are written, it appears that the “…..the first and second column control signals to perform a column operation …..the first and second column control signals to perform the column operation…” are not correlated to the overall function being claimed. Further, the language is sinuous and indirect. Please see art rejection for interpretation. Correction is required.
All dependent claims inclusive of claims 11-12, 14-20, and 22 are objected under this category.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
9.	Claims 1-5, 9, 11-12, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM-2924 (US 2011/0242924 A1), in view of KIM-7059 (US 2019/0267059 A1). Further supported by Matsuno et al. (US 20170110173 A1).
	Regarding independent claim 1, KIM-2924 teaches a semiconductor device (Fig 1: semiconductor memory device) comprising: 
a bank group control circuit (Fig. 1: 100, 400 combined) configured to generate a bank group address (Fig. 10: GPA) based on a first group of an internal command/address signal (Fig. 10: RDA) and 
configured to generate a bank address (bank address in non-group mode e.g. Fig. 10: 321) based on a second group of the internal command/address signal (RD, MCS1, MCS2 signals combined. See Fig. 10: RD, para [0048]: MCS1, MCS2) while an internal chip selection signal has a first logic level (para [0045]: chip select signal status that enables read command propagation. The limitation is further supported by Matsuno which teaches  command/address signal Fig. 5: CAj value is inputted while chip selection signal has a first logic level. See Matsuno Fig. 5: CS low state, para [0027] and Matsuno Fig. 2 chip selection controller functionality), and 
the bank group control circuit (Fig. 1: 100, 400) configured to generate a bank group enablement signal (para [0065]: MCS1, MCS1 signal) based on the bank group address (Fig. 9: address of GPA, GPB…) and 
configured to generate a first column control signal (Fig. 10: 513) and a second column control signal (Fig. 10: 514) based on the bank address (bank address in non-group mode); and 
a bank group configured to include first to fourth banks (para [0071] in context of Fig. 9: GPA in 1G configuration), 
wherein the bank group include first and second common circuits (Fig. 4: 431, 432 commonly used for e.g. GPA) to perform a column operation for at least two of the first to fourth banks (Fig. 10: banks in GPA) based on (based on take as indicative of a correlation) the bank group enablement signal (para [0065]: MCS1, MCS2 signal)  and the first (Fig. 10: 521 which is correlated to 511) and second (Fig. 10: 523 which is correlated to 512) column control signals.
KIM-2924 is silent with respect to common circuit is located between at least two banks. The limitations is directed to physical arrangement of banks and circuitry components.  
KIM-7059 teaches - 
the first common circuit (Fig. 3: 210, 250) is located between the first and second  banks (e.g. Fig. 3: BANK0, BANK2); and 
wherein the second common circuit (Fig. 3: 220, 250) is located between the third and fourth banks (e.g. Fig. 3: BANK1, BANK3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of KIM-7059  into the teachings of KIM-2924 such that common circuit to control dedicated group of banks can be employed in order to reduce “data skew” problem (KIM-7059 para [0005]).
Regarding claim 2, KIM-7059 and KIM-2924 teach the semiconductor device of claim 1.  KIM-2924 teaches wherein the internal chip selection signal (Fig. 1: /CS) is generated based on a chip selection signal (chip select signal from controller), which is provided by an external device (e.g. controller which uses Fig. 1:20 for sending commands), in synchronization with a clock signal (Fig. 1: CK. See para [0045]); and 
wherein the internal command/address signal (para [0045]: “chip select signal”) is generated based on a command/address signal (para [0045]: command, address signal. See Fig. 1, Fig. 2: A0-A12, BA0-BA3), which is provided by the external device (controller), in synchronization with the clock signal (Fig. 1: CK. See Fig. 1: 20 input control signals 20).
Regarding claim 3, KIM-7059 and KIM-2924 teach the semiconductor device of claim 1. KIM-2924 teaches wherein the column operation for any one of the first and second banks (bank in Fig. 10: GPA) is performed based on logic levels of the bank group enablement signal  (MCS1, MCS2 signal) and the first column control signal (para [0075]: CSL1); and 
wherein the column operation for any one of the third and fourth banks (bank in Fig. 10: GPB) is performed based on logic levels of the bank group enablement signal (MCS1, MCS2 signal)  and the second column control signal (para [0075]: CSL1).
KIM-2924 in Fig. 9 teaches GPA, GPB can be formed using various combination of banks, e.g. GPA can be formed using first, second banks and GPB can be formed using third and fourth banks. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of KIM-2924 into the teachings of KIM-7059 and KIM-2924 to perform column operation such that claimed limitations are met according to data density.
Regarding claim 4, KIM-7059 and KIM-2924 teach the semiconductor device of claim 1.  KIM-2924 teaches wherein the bank group control circuit (Fig. 1: 100, 200, 400) includes: 
a command decoder (Fig. 1: 110 “command decoder”) configured to decode the internal chip selection signal and the internal command/address signal to generate a write signal and a read signal, one of which is selectively enabled; and 
a column control circuit (Fig. 1: 100, 400) configured to generate the bank group enablement signal (Fig. 1: MCS1, MCS2) and the first and second column control signals (CSL1, CSL2), after a predetermined period elapses (time required for signal generation, see Fig. 1 flow), when the internal chip selection signal and the internal command/address signal are inputted when the write signal is enabled (Fig. 10: starting time to T0) and 
configured to generate the bank group enablement signal and the first and second column control signals when the internal chip selection signal and the internal command/address signal are inputted when the read signal (Fig. 10: RDA) is enabled (Fig. 10: starting time to T0).
Regarding claim 5, KIM-7059 and KIM-2924 teach the semiconductor device of claim 4.  KIM-2924 teaches wherein the column control circuit is configured to generate an internal address (Fig. 2:  IADD) based on the internal command/address signal (para [0045]: command, address signal) that is inputted while the internal chip selection signal has a second logic level when any one of the write signal and the read signal is enabled (chip select signal is generally enabled to sample the input command, address signals and is disabled after the input. Thus chip select signal is in disable second logic state when internal address is generated) .
Regarding claim 9, KIM-7059 and KIM-2924 teach the semiconductor device of claim 1. KIM-2924 teaches wherein the bank group includes: 
the first common circuit (Fig. 2: 410, 420, 431, 435, 432) configured to be activated based on a logic level of the first column control signal to perform the column operation for the first and second banks (two banks in Fig. 2: 310); 
a first internal control circuit (Fig. 2: 431 with relevant row selection and row address circuit) configured to be activated based on logic levels of the first column control signal and the bank group enablement signal to perform the column operation for the first bank (para [0061]); 
a second internal control circuit (Fig. 2: 431 with relevant row selection and row address circuit) configured to be activated based on logic levels of the first column control signal and the bank group enablement signal to perform the column operation for the second bank (para [0061]); 
the second common circuit (Fig. 2: 410, 420, 433, 436, 434) configured to be activated based on a logic level of the second column control signal to perform the column operation for the third and fourth banks (two banks in Fig. 2: 320); 
a third internal control circuit (Fig. 2: 433 with relevant row selection and row address circuit) configured to be activated based on logic levels of the second column control signal and the bank group enablement signal to perform the column operation for the third bank (para [0061]); and 
a fourth internal control circuit (Fig. 2: 433 with relevant row selection and row address circuit) configured to be activated based on logic levels of the second column control signal and the bank group enablement signal to perform the column operation for the fourth bank (para [0061]).
Regarding independent claim 11, KIM-2924 teaches a semiconductor device (Fig 1: semiconductor memory device) comprising: 
a bank group control circuit (Fig. 1: 100, 400 combined) configured to generate a bank group address (Fig. 10: GPA) based on a first group of an internal command/address signal (Fig. 10: RDA) and 
configured to generate a bank address (bank address in non-group mode e.g. Fig. 10: 321) based on a second group of the internal command/address signal (RD, MCS1, MCS2 signals combined. See Fig. 10: RD, para [0048]: MCS1, MCS2) while an internal chip selection signal has a first logic level (para [0045]: chip select signal status that enables read command propagation. The limitation is further supported by Matsuno which teaches  command/address signal Fig. 5: CAj value is inputted while chip selection signal has a first logic level. See Matsuno Fig. 5: CS low state, para [0027] and Matsuno Fig. 2 chip selection controller functionality), and 
the bank group control circuit (Fig. 1: 100, 400) configured to generate a bank group enablement signal (para [0065]: MCS1, MCS1 signal combination) based on the bank group address (Fig. 9: address of GPA, GPB…) and 
configured to generate a first column control signal (Fig. 10: 513) and a second column control signal (Fig. 10: 514) based on the bank address (bank address in non-group mode);
a core circuit (Fig. 2: 300. See also Fig. 9) configured to include a first bank group (Fig. 2: 310) and a second bank group (Fig. 2: 320), 
wherein the first bank group (Fig. 2: 310) configured to include first to fourth banks (Fig. 2: banks in 311-314) and first and second common circuits (Fig. 2: 431, 432), the second bank group (Fig. 2: 320) configured to include fifth to eighth banks (Fig. 2: banks in 321-324) and third and fourth common circuits (Fig. 3: 433, 434),
wherein after any one of the first common circuit and the second common circuit (e.g. Fig. 2: 431 is activated), the first common circuit and the second common circuit being connected to banks of the first bank group (see Fig. 2), is activated by the bank group enablement signal (para [0061]: second operation mode) and the first and second column control signals to perform a column operation (see para [0061]: CADD1 can be applied in multiple banks within 310 and thus taken as first and second column control signals)
any one of the third common circuit (Fig. 2: 434) and the fourth common circuit (e.g. Fig. 2: 431 is activated), the third common circuit and fourth second common circuit being connected to banks of the second bank group (see Fig. 2), is activated by the bank group enablement signal (para [0061]: second operation mode) and the first and second column control signals to perform the column operation (see para [0061]: CADD2 can be applied in multiple banks within 320 and thus taken as first and second column control signals)
KIM-2924 is silent with respect to remaining provisions of this claim as it pertains to physical arrangement and location of controlling components and banks.
KIM-7059 teaches -
wherein the first common circuit (Fig. 3: 210, 250) is located between the first and second banks (Fig. 3: BANK0, BANK2);
wherein the second common circuit (Fig. 3: 220, 250) is located between the third and fourth banks (Fig. 3: BANK1, BANK3);
wherein the third common circuit (Fig. 3: 230, 260) is located between the fifth and sixth banks (Fig. 3: BANK4, BANK6) and
wherein the fourth common circuit (Fig. 3: 240, 260) is located between the seventh and eighth banks (Fig. 3: BANK5, BANK7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of KIM-7059 into the teachings of KIM-2924  such that common control circuit can be arranged near bank groups in the claimed fashion in order to “reduce the data skew” (para [0005]).
Regarding claim 12, KIM-2924 and KIM-7059 teach the semiconductor device of claim 11. KIM-2924 teaches wherein the internal chip selection signal is generated based on a chip selection signal, which is provided by an external device, in synchronization with a clock signal (para [0045] and Fig. 1); and 
wherein the internal command/address signal is generated based on a command/address signal, which is provided by the external device, in synchronization with the clock signal (para [0045] and Fig. 1).
Regarding claim 14, KIM-2924 and KIM-7059 teach the semiconductor device of claim 13. KIM-2924 teaches  wherein the first and second banks share the first common circuit; wherein the third and fourth banks share the second common circuit; wherein the fifth and sixth banks share the third common circuit; and wherein the seventh and eighth banks share the fourth common circuit (see Fig. 5 and Fig. 9: banks and groups share peripheral circuits).
Regarding claim 15, KIM-2924 and KIM-7059 teach the semiconductor device of claim 11, wherein the bank group control circuit includes: a command decoder configured to decode the internal chip selection signal and the internal command/address signal to generate a write signal and a read signal, one of which is selectively enabled; and a column control circuit configured to generate the bank group enablement signal and the first and second column control signals, after a predetermined period elapses, when the internal chip selection signal and the internal command/address signal are inputted when the write signal is enabled and configured to generate the bank group enablement signal and the first and second column control signals when the internal chip selection signal and the internal command/address signal are inputted when the read signal is enabled.
(see Claim 4 rejection)
Regarding claim 20, KIM-2924 and KIM-7059 teach the semiconductor device of claim 11, wherein the first bank group includes: the first common circuit configured to be activated based on a logic level of the first column control signal to perform the column operation for first and second banks that are included in the first bank group; a first internal control circuit configured to be activated based on logic levels of the first column control signal and the bank group enablement signal to perform the column operation for the first bank; a second internal control circuit configured to be activated based on logic levels of the first column control signal and the bank group enablement signal to perform the column operation for the second bank; the second common circuit configured to be activated based on a logic level of the second column control signal to perform the column operation for third and fourth banks that are included in the first bank group; a third internal control circuit configured to be activated based on logic levels of the second column control signal and the bank group enablement signal to perform the column operation for the third bank; and a fourth internal control circuit configured to be activated based on logic levels of the second column control signal and the bank group enablement signal to perform the column operation for the fourth bank.
(see claim 9 rejection)

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure :  KIM (US 2017/0109308 A1): Fig. 1-Fig. 17B disclosure applicable for all claims.  KIM teaches memory device includes: a plurality of bank groups each comprising one o more banks; a first bus coupled to plurality of bank groups; a second bus coupled to plurality of bank groups; a toggle signal generation unit suitable for generating a first signal which toggles in response to a column command signal and a second signal having the opposite logic value of the first signal; a column command transmission unit suitable for transmitting a read command signal or write command signal to the first bus when the first signal is activated, and transmitting the read command signal or write command signal to the second bus when the second signal is activated; and a column address transmission unit suitable for transmitting one or more column address signals corresponding to the read command signal or write command signal to a bus to which the read command signal or write command signal is transmitted, between the first and second buses. YOON (US 20190348084 A1): US version of prior art submitted in IDS KR20190128451A. Fig. 1-Fig. 30 disclosure applicable for all claims. Gans (US 20200004420 A1): Fig. 1-Fig. 11 Disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 6-8, 16-19, 22  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.
Examiner’s amendment type suggestion:
It is best understood by Examiner that the following amendment will place the application in better condition for allowance:
1) Incorporate limitations of claim 6 into independent claim 1.
2) Incorporate limitations of claim 17 into independent claim 11.
Claim 6. See limitations …shifting circuit configured to shift the write signal to generate a pre-shift signal and a shift signal, which are sequentially enabled; and an internal address generation circuit configured to, when the read signal, the pre-shift signal, and the shift signal are enabled, generate the bank group enablement signal based on the bank group address, generate the first column control signal and the second column control signal based on the bank address, and generate the internal address based on the input command/address signal….
Claim 17. See limitations shift the write signal to generate a pre-shift signal and a shift signal, which are sequentially enabled; and an internal address generation circuit configured to, when the read signal, the pre-shift signal, and the shift signal are enabled, generate the bank group enablement signal based on the bank group address, generate the first column control signal and the second column control signal based on the bank address, and generate the internal address based on the input command/address signal….





Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 have been considered but are primarily MOOT because the new ground of rejection added using existing references. New limitations are rejected using existing references with different aspects/ embodiments. Rejection does not rely on embodiments applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Further, arguments presented are directed towards newly added limitations (see new rejection).

Applicant's arguments filed 05/03/2022 regarding claims 1, 11 rejection have been fully considered but they are not persuasive since applicant has not provided sufficient reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825